DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
 	Claims 1-2, 4--7, 9-15, and 37-38 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9-10, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shokoueinejad Maragheh (US 2016/0015962 A1), hereinafter Maragheh in view of Tran et al. (US 2020/0008299 A1), hereinafter Tran.

Regarding claim 1, Maragheh teaches a wound monitoring and/or therapy apparatus (Figs. 1 and 2; Abstract and Paragraph 7) comprising: 
a wound dressing (elements 10, 12, and 16; Paragraphs 16 and 34) comprising a substantially stretchable substrate (Fig. 2, element 24; Paragraphs 18 and 19 indicate stretchable) including a wound facing side and a non-wound facing side opposite the wound facing side (shown in Fig. 1), 
the wound facing side of the substrate supporting a plurality of electronic components and a plurality of electronic connections that connect at least some of the plurality of the electronic components (elements 28, 30, 39, and 200; Paragraphs 17-18),
a conformal coating covering at least the plurality of electronic components and the plurality of electronic connections, the conformal coating configured to prevent fluid from coming into contact with the plurality (element 34; Paragraph 46 describes the coating of PDMS providing electric insulation; PDMS also being hydrophobic and would repel fluid), and
Maragheh doesn’t explicitly disclose the wound facing side of the substrate comprising a first region of material that encloses at least one electronic component from the plurality of electronic components, the material being substantially non-stretchable or that the first region is protected from strain applied to the substrate.
In the same field of endeavor, Tran teaches a flexible circuit for use with medical devices and wound dressings (Figs. 2 and 5A; Abstract; Paragraph 302 describes use in wound monitoring). Tran further discloses using a polyimide adhesive on the substrate to enclose at least one electronic component (Paragraph 35 describes how the circuit is attached to the substrate by the polyimide i.e. would be enclosed on the substrate side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Maragheh to comprise the polyimide regions of Tran. Doing so would thus enclose at least one electronic component and would further be advantageous in preventing current leakage (Paragraph 35 of Tran).
	Further, the material of construction disclosed by Tran is inherently non-stretchable and capable of protecting the first region from strain applied to the substrate as Applicant discloses the non-stretchable material as polyimide or adhesive (Paragraph 251 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 2, the combination of Maragheh and Tran substantially disclose the invention as claimed.
They do not explicitly teach a second region of substantially-non-stretchable material that supports at least one of the at least one electronic components or at least one electronic connection from the plurality of electronic connections.
However, doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the addition of a second region of material would perform the same function as the first in encasing additional portions of the circuit and preventing current leakage in the same manner as the first region.

Regarding claim 7, the combination of Maragheh and Tran substantially disclose the invention as claimed.
Maragheh further teaches wherein the wound facing side of the substrate comprises a region of adhesive material configured to position the at least one electronic component in the wound (Fig. 2, element 36; Paragraphs 18-19).  

Regarding claim 9, the combination of Maragheh and Tran substantially disclose the invention as claimed.
Maragheh further teaches having a processor (Fig. 2, element 28; Paragraphs 17-18)

Regarding claim 10, the combination of Maragheh and Tran substantially disclose the invention as claimed.
Maragheh further teaches the plurality of electronic connections comprise a plurality of electrical traces (Fig. 2 shows various electrical traces; Paragraphs 18-19 describe electrodes which imply electrical traces; Paragraph 20 describes circuitry).

Regarding claim 37, the combination of Maragheh and Tran substantially disclose the invention as claimed.
Maragheh further teaches the coating encapsulating the substrate (Paragraph 35 indicates the cover 22 and coating 34 may be made of the same material; Fig. 2 shows cover 22 and coating 34 being on either side of substrate 24, thus encapsulating the substrate 24).

Regarding claim 38, the combination of Maragheh and Tran substantially disclose the invention as claimed.
Maragheh further teaches all layers being formed without gaps or overlaps (Figs. 1 and 2). Tran also describes implementing polyimide as a film (Paragraph 90). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the substantially non-stretchable material as incorporated from Tran would be formed without gaps or overlapping portions (as neither reference discloses deviating from continuous films as such).
Further, doing so would be obvious since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maragheh and Tran as applied to claim 1 above, and further in view of Belson et al. (US 2016/0310140 A1), hereinafter Belson.

Regarding claim 4, the combination of Maragheh and Tran substantially disclose the invention as claimed.
Maragheh further teaches the various layers of the device being made from suitable, inert plastics (Paragraph 35), but does not explicitly recite the substrate being formed from thermoplastic polyurethane or the coating formed from urethane.
Tran further teaches the substrate being made from polyurethane (Paragraphs 45 and 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the plastics of Maragheh with specifically polyurethane as taught by Tran would have achieved the predictable result of serving as a suitable substrate for electronic components and connections. Further, Tran teaches polyurethane as being biocompatible and suitably flexible (Paragraph 56).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S.    ,    , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S.   ,   , 82 USPQ2d 1385, 1395 (2007).
Maragheh and Tran still do not explicitly the coating being urethane.
As previously stated, Maragheh teaches the coating being PDMS (Paragraph 46).
In the same field of endeavor, Belson teaches a sensing laminate for use with wounds (Figs. 5 and 6; Abstract) and teaches uses a urethane or silicone coating (Fig. 6 shows layer 114 beneath sensor 130; Paragraph 31 indicates silicone, urethane, or even polyurethane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the PDMS (e.g. silicone based) of Maragheh with specifically urethane as taught by Belson would have achieved the predictable result of serving as a suitable coating for electronic components and connections (Paragraph 34 of Maragheh also discloses plastics as being equivalently suitable materials for the coating layer; Paragraph 31 of Belson discloses various rubbers and thermoplastics also being equivalent with urethane). 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S.    ,    , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S.   ,   , 82 USPQ2d 1385, 1395 (2007).

Claims 5-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maragheh and Tran as applied to claim 1, and further in view of Skiba (US 2016/0058999 A1).

Regarding claim 5, the combination of Maragheh and Tran substantially disclose the invention as claimed. They do not explicitly teach the substrate including a plurality of perforations configured to allow fluid to pass through the substrate when negative pressure is applied to the wound.
In the same field of endeavor, Skiba a wound dressing (Figs. 3 and 4; Abstract) comprising electronics placed within bandage strips (Paragraphs 9-10 and 123). Skiba further teaches the substrate comprising a plurality of perforations (Figs. 4-7, elements 6, 10, and 12; Paragraphs 33, 40, 48, and 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Maragheh and Tran to includes a plurality of perforations as taught by Skiba. Doing so would thus comprise perforations configured to allow fluid to pass through eh substrate when negative pressure is applied to the wound. Further, doing so would be advantageous in relieving stress in the substrate (Paragraphs 33 and 150 of Skiba).

Regarding claim 6, combination of Maragheh, Tran, and Skiba substantially disclose the invention as claimed. They do not explicitly teach wherein the plurality of perforations are further configured to allow substantially unidirectional flow of fluid through the substrate to prevent fluid removed from the wound from flowing back toward the wound.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the substrate of Maragheh, Tran, and Skiba has all the structure of the device as claimed. As such, it is capable of performing the functions as claimed (i.e. it is configured to allow substantially unidirectional flow through the substrate to prevent fluid removed from the wound from flowing back toward the wound).

Regarding claim 11, the combination of Maragheh and Tran substantially disclose the invention as claimed. They do not explicitly teach comprising a negative pressure source configured to be fluidically connected to the wound dressing.
In the same field of endeavor, Skiba a wound dressing (Figs. 3 and 4; Abstract) comprising electronics placed within bandage strips (Paragraphs 9-10 and 123). Skiba further teaches the substrate comprising a plurality of perforations (Figs. 4-7, elements 6, 10, and 12; Paragraphs 33, 40, 48, and 62-64) and a negative pressure source (Paragraphs 48 and 119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maragheh and Tran to comprise the negative pressure source of Skida. Doing so would be advantageous in removing excess fluid from the wound to enhance circulation and reduce edema (Paragraph 48 of Skida).

Regarding claim 12, the combination of Maragheh and Tran substantially disclose the invention as claimed. They do not explicitly teach an absorbent layer positioned over the non-wound facing side of the substrate and a backing layer positioned over the absorbent layer.
Skida further teaches comprising an absorbent layer (Paragraphs 30, 48, and 58) positioned over the non-wound facing side of the substrate (Fig. 4, element 22; Paragraph 98) and a backing layer positioned over the absorbent layer (elements 16 and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Maragheh and Tran to comprise the absorbent  layer and backing layer as taught by Skida. Doing so would thus comprise an absorbent layer positioned over the non-wound facing side of the substrate, and a backing layer positioned over the absorbent layer. Further, doing so would be advantageous in absorbing excess moisture and in securing the system over a wound (Paragraphs 61 and 98 of Skida).

Regarding claim 13, the combination of Maragheh, Tran, and Skiba substantially disclose the invention as claimed. 
Skiba further teaches the substrate being sealed to the backing layer (Paragraph 98 indicates the layers are fixed to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Maragheh and Tran to seal the substrate to the backing layer as taught by Skiba. Doing so would be advantageous in securing the system over a wound (Paragraph 98 of Skida).

Regarding claim 14, the combination of Maragheh, Tran, and Skiba substantially disclose the invention as claimed. 
Skiba further teaches a port on the backing layer, the port configured to fluidically connect the wound dressing to the negative pressure source (Paragraph 48 describes a drainage tube and opening in the film drape).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maragheh and Tran to comprise the port as taught by Skida. Doing so would be advantageous in providing negative pressure, removing excess fluid from the wound to enhance circulation and reduce edema (Paragraph 48 of Skida).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maragheh and Tran as applied to claim 7, and further in view of Petersen (US 2006/0271004 A1).
Regarding claim 15, the combination of Maragheh and Tran substantially disclose the invention as claimed. They do not explicitly disclose the adhesive being thermally curable.
However, thermally curable adhesives have been uses on disposable absorbent articles including wound dressings long before Applicant’s invention.  
For example, Petersen teaches methods of preparing closure components suitable for use in disposable absorbent articles (Paragraphs 8, and 27-28 also describe wound dressings).  Peterson also teaches the use of thermally curable adhesives (Paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the rubber adhesive of Maragheh with the thermally curable adhesive Petersen would have achieved the predictable result of serving as a suitable adhesive layer to position the electronic components in the wound. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S.    ,    , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S.   ,   , 82 USPQ2d 1385, 1395 (2007).

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that the adhesive material is thermally curable as taught by Petersen as a suitable closure component for use in disposable absorbent articles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, Shamim and Bly  are no longer relied upon; Maragheh and Tran presented as the primary and teaching references respectively over which Applicant’s invention is deemed unpatentable.
	Applicants arguments regarding the dependent claims are similarly moot as claim 1 remains rejected as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781        

/PHILIP R WIEST/Primary Examiner, Art Unit 3781